Citation Nr: 0919526	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder, and if so, whether entitlement 
to service connection is warranted. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In rendering its July 2005 decision, the RO declined to 
reopen both the Veteran's PTSD claim and his claim seeking 
service connection for diabetes mellitus II.  In his July 
2005 Notice of Disagreement, the Veteran withdrew his 
diabetes mellitus claim; therefore it is no longer before the 
Board.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must first be addressed before the Board may consider 
the underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, the initial question before the Board 
is whether new and material evidence has been presented; 
thus, the issue is characterized as such on the title page of 
this decision.

In July 2006 the Veteran testified before a Decision Review 
Officer at the RO.  In June 2007 the Veteran was informed 
that the transcript from this hearing had been lost; the 
Veteran chose not to pursue another DRO hearing.  In March 
2009 the Veteran testified before the undersigned Veterans 
Law Judge and that transcript has been incorporated into the 
record.  At this hearing the Veteran submitted additional 
evidence with a signed waiver of RO consideration.     

The issue of service connection for posttraumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).   

2.  The evidence added to the record since September 2002 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  The evidence received subsequent to the September 2002 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2005 the Veteran filed this claim seeking service 
entitlement for PTSD.  A final decision cannot be reopened 
and reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the September 2002 
rating decision denying the Veteran's claim of entitlement to 
service connection for PTSD consisted of his service 
treatment records; a May 1972 VA hospital discharge summary; 
March, May, and July 1988 hospital discharge summaries, two 
of which were signed by Dr. E; statements from Dr. E dated 
from 1993 through 2000, generally discussing diagnoses and 
treatment of the Veteran; other treatment reports from other 
medical doctors detailed the Veteran's various medical 
conditions; the Veteran's July 2002 claim, and the Veteran's 
August 2002 statement which suggested verbal abuse during 
basic training.   

The rating decision mailed September 2002 denied a grant of 
service connection finding that the Veteran lacked a 
confirmed diagnosis of PTSD which would permit service 
connection to be granted; specifically, the Veteran's 
stressor statement could not be verified.                       

Since the September 2002 rating decision, the evidence 
consists of treatment notes from psychiatric counseling 
sessions dated from 1999 through 2002.  The Veteran also 
submitted a November 1994 statement from Dr. E as well as 
medical reports for other conditions that did occasionally 
reference the Veteran's diagnosis of stress disorder or 
posttraumatic stress disorder.  These documents were 
submitted along with the Veteran's August 2003 notice of 
disagreement.  The Veteran did not perfect his appeal 
following the November 2004 statement of the case.

With his current claim seeking a grant of service connection 
for PTSD the Veteran submitted psychiatric counseling notes 
dated from 2003 through 2004; an October 2004 statement from 
Dr. E; a January 2005 statement from Ms. G (RN, LCDC), as 
well as notes from a January 2005 counseling session with 
her; VA treatment records (2005-2006) which include a 
February 2005 hospitalization discharge summary; a July 2005 
stressor statement signed by the Veteran; an October 1994 
statement by Dr. E. attached to a July 2005 statement by the 
Veteran, a photocopy of a November 1961 letter by a military 
Chaplin to the Veteran's mother as well as a November 1961 
letter from the Veteran to his mother, a September 2006 
statement from the Veteran's wife, a February 2008 statement 
by the Veteran, an April 2008 VA PTSD examination, a March 
2009 statement from Dr. E., as well as the transcript from 
the Veteran's March 2009 hearing before the undersigned.

The Board finds of particular materiality the Veteran's 
personnel file, copies of two letters from 1961, one from a 
military Chaplin and one that mentions this same Chaplin, as 
well as the 2004 through 2005 private counseling sessions in 
which the Veteran discusses his in-service sexual assault 
allegation.  

These 1961 letters, the service personnel file, as well as 
the 2004-2005 counseling sessions notes were evidence not 
previously before agency decision makers and are not 
cumulative or redundant of evidence associated with the 
claims file at the time of the September 2002 denial.  As 
such, they are "new" as contemplated under 38 C.F.R. 
§ 3.156(a).  Furthermore, because this evidence suggests that 
a sexual assault may have been incurred in service, it 
relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the Veteran's claim of entitlement to service 
connection for PTSD is reopened.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened and the appeal is 
granted only to that extent.   


REMAND

In the Veteran's February 2005 VA discharge summary, there is 
the reference to the Veteran receiving Social Security 
disability benefits.  Though the record does not indicate for 
what disability these benefits have been granted, these 
records should be obtained in light of the possibility they 
contain medical treatment records that bear on the claim.  
VA's duty to assist the Veteran extends to obtaining relevant 
government records, including the underlying medical 
treatment records used in SSA determinations.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).

Further, following his 1972 treatment at a VA hospital, the 
record indicates the Veteran was employed from 1972 to 1976 
as a police officer with the Alice County (Texas) police or 
sheriff's department.  In all likelihood the Veteran 
underwent a physical and/or mental examination(s) prior to 
assuming his duties and at their conclusion.  Every effort 
should be made to obtain these or any physical examinations 
the Veteran underwent as a police officer. 

The Board finds that a VA psychiatric (PTSD) examination is 
needed to reconcile these varied diagnoses, past and present, 
and to ascertain whether any disability present is 
etiologically related to service or any event of service 
before the claim on the merits can be properly adjudicated.  
The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to his PTSD treatment or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  

2.  Ask the Veteran to provide any 
physical examination reports from his 
employment (1972-1976) with the Alice, 
Texas, police or sheriff's department, or 
to provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  

3.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the Veteran benefits 
from the Social Security Administration 
and the medical evidence considered in 
reaching any such decision.  All attempts 
made should be documented and placed in 
the claims file.

4.  The RO should make any attempts 
necessary to verify the in-service 
stressor identified by the Veteran, 
specifically the assignment of a Navy 
Chaplain "Commander Childers" (per 
January 2005 counseling session with Ms. 
G) or "[redacted] LTJG" at Camp 
Pendleton, California, 1960 to 1964.  The 
results of any such search, including any 
negative outcomes, must be documented in 
the claims file.

5.  Thereafter, afford the Veteran VA 
psychiatric examination.  In 
conjunction with the examination, the 
claims folder must be made available 
to the examiner for review of the 
case.  A notation to the effect that 
this record review took place should 
be included in the report.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examiner should review the results of 
any testing prior to completing the 
report.                                     

a.  The examiner should discuss the 
nature and extent of the Veteran's 
psychological disability and then 
address whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) 
that the first clinical manifestations 
of any such disability had its onset 
during active service or is in any way 
related to any event of active 
service.

b.  The examiner should attempt to 
reconcile the current diagnosis with 
the February 2005 VA discharge summary 
diagnosis of bipolar disorder and the 
significance of the 1972 "inadequate 
personality" diagnosis and assessment 
of the Veteran.

c.  Any opinion provided should include 
discussion of specific evidence of record, 
particularly the 2004 through 2005 private 
treatment records in which the Veteran 
discussed the sexual assault, the 2005 VA 
hospitalization and discharge summary, the 
2008 VA PTSD examination and any recent 
medical findings.  The basis for the 
conclusions reached should be stated in 
full, and the examiner should reconcile, to 
the extent necessary, any discrepancies 
that may exist.  

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claim by evaluating 
all evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal 
remains denied, furnish to the Veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


